(O®`|O)U'l-LQ>N-\

NNNN|\)|\)NN|\)_\_\_\_\_;_\_A_\_A_\
®\IC)(DL(»N-\O(DG)NOJO'|AO)N-\O

UN|TED STATES DlSTRlCT COURT
DlSTRlCT OF NEVADA

 

 

 

|VAN LEE MATTHEWS, l|, Case No. 3:18-cv-00560-MMD-CBC
Plaintiff ORDER
v.
BR|AN WlLL|ANlS et al.,
Defendants
l. DlSCUSS|CN

Plaintiff, who is a prisoner in the custody of the Nevada Department of Corrections
(“NDOC”), has submitted a civil rights complaint pursuant to 42 U.S.C. § 1983 and has
filed an application to proceed in forma pauperis. (ECF Nos. 1, 1-1).

Plaintist application to proceed in forma pauperis is incomplete Pursuant to 28
U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, Plaintiff must complete an application to
proceed in forma pauperis on this Court's approved form and attach both an inmate
account statement for the past six months and a properly executed financial certificate
Plaintiff has not submitted a properly executed financial certificate or an inmate account
statement (See ECF No. 1). As such, the in forma pauperis application is denied without
prejudice The Court will retain Plaintist civil rights complaint (ECF No. 1-1), but will not
nle it until the matter of the payment of the filing fee is resolved. Plaintiff will be granted
an opportunity to cure the deficiencies of his application to proceed in forma pauperis, or
in the alternative pay the full filing fee for this action. lf Plaintiff chooses to file a new
application to proceed in forma pauperis he must file a fully complete application to
proceed in forma pauperis.

ll. CONCLUS|ON

For the foregoing reasons, |T lS ORDERED that Plaintiff’s application to proceed
in forma pauperis (ECF No. 1) is DEN|ED without prejudice to file a new application

lT lS FURTHER ORDERED that the C|erk of the Court SHALL SEND Plaintiff the

 

CD®\IOU'|-§(»)N-\

NNI\)N|\)NNN|\)_`_\_\_\_\_;_\_\_\_\
G)`IO)(D-PO)N-\O(DQ\IOU|AO)N-\O

 

approved form application to proceed in forma pauperis by a prisoner, as well as the
document entitled information and instructions for filing an in forma pauperis application

lT lS FURTHER ORDERED that within thirty (30) days from the date of this order,
Plaintiff shall either: (1) file a fully complete application to proceed in forma pauperis, on
the correct form with complete hnancial attachments in compliance with 28 U.S.C. §
1915(a); or (2) pay the full $400 fee for filing a civil action (which includes the $350 filing
fee and the $50 administrative fee).

lT lS FURTHER ORDERED that if Plaintiff does not timely comply with this order,
dismissal of this action may result.

lT lS FURTHER ORDERED that the C|erk of the Court shall retain the complaint
(ECF No. 1-1), but shall not file it at this time

41
DATED THisM/day of November 2)01 a.

 
 

 

